DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 appears to have a typo in line 18 and it is assumed the claim should read, “…the annular filter media is joined to the center tube…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first open" in line 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the first open end”.

Claim 4 recites, “…the second locking slot includes a second detent notch that defines an extremity that is furthest axially from the second open end…” It is unclear to what the extremity is being compared to, to define it as being the furthest axially from the second open end. In other words the extremity is furthest than what structure from the second open end. For examination purposes it is assumed the second detent notch defines an extremity that is furthest axially from the second open end than other portions of the second detent notch.
Claims 5-6 are rejected as depending from claims 3 and 4.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noren et al. US 2019/0046904.

	Claim 1, Noren teaches an interface comprising: a filter element (100, 200) that includes a cylindrical configuration and defines a longitudinal axis, a radial direction, the filter element comprising: an annular filter media (102, 202) defining a central passage, a center tube (143, 290) that is disposed in the central passage of the annular filter media that defines a central reservoir, the annular filter media surrounds the center tube and the central reservoir, a first open end joined to the center tube disposed along the longitudinal axis, the first open end also defining a first locking slot (112, 212) that extends from the first open end, and a second open end joined to the center tube opposite the first open end disposed along the longitudinal axis, the second open end also defining a second locking slot (104) that extends from the second open end, a first pedestal including a first tab (125) that is disposed in the first locking slot and a second pedestal including a second tab (130) that is disposed in the second locking slot, the second tab is differently configured as the first tab, the first and second open ends are , In re Japikse, 86 USPQ 70 (1950).
	
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. US 2005/0072302.

	Claim 1, Miller teaches an interface comprising: a filter element (12) that includes a cylindrical configuration and defines a longitudinal axis, a radial direction, the filter element comprising: an annular filter media (74) defining a central passage, a center tube (18) that is disposed in the central passage of the annular filter media that defines a central reservoir, the annular filter media surrounds the center tube and the central .

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US 2005/0072302 in view of Roesgen US 2016/0082373.

	Claim 2, Miller teaches the interface of claim 1 but does not teach the first and second locking slots are identically configured but rotated 180 degrees.
Roesgen teaches an interface comprising: a filter element (14) that is cylindrically configured and defines a longitudinal axis and a radial direction, a first open end disposed along the longitudinal axis and defining a first locking slot (32), a second open In re Dailey, 149 USPQ 47 (1966). The recitation of aligning the first and second locking slots axially, circumferentially and radially is merely a recitation of a rearrangement of the parts of the bayonet connection. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). Modifying Miller to comprise the locking slot and tab of Roesgen would inherently have the filter element lack threads.
.
Response to Arguments
Applicant's arguments filed 12/6/21 have been fully considered but they are not persuasive.
Applicant argues that modifying Noren or Miller would change the principle operation of these references, specifically Miller teaches threads and Noren teaches an 
Applicant argues that Roesgen does not remedy the deficiencies of Miller because Roesgen does not teach a center tube with locking slots. Roesgen is not relied upon to teach a center tube with locking slots as this is already taught by Miller. Roesgen merely teaches an alternative tab and slot type connection between parts that would have been an obvious type of connection to substitute for that of Miller. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Applicant argues that claim 3 recites a locking slot with a bottom detent that defines an extremity of the locking slot furthest from the open end and that the slot of Roesgen is more L-shaped or U-shaped. The shape of the slot of Roesgen is not at issue regarding claim 3. Roesgen teaches a locking slot with an extremity that is further axially from any other portion of the locking slot, which is all that is required by the claim language. The overall shape of the slot is immaterial.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the tab and locking slot providing downward force to push bottom seal into plate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778